Citation Nr: 1638150	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-35 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to higher initial ratings for anxiety disorder, evaluated as 30 percent disabling prior to May 9, 2014 and as 70 percent disabling from that date.

2.  Entitlement to service connection for a skull defect, claimed as indentation of the skull, as secondary to traumatic brain injury (TBI).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran testified before a Decision Review Officer (DRO) at the RO in February 2010.  A transcript of his hearing is associated with the record.

In March 2014, the Board remanded the instant issues, as well as issues of entitlement to service connection for residuals of TBI and for scarring as secondary to TBI, for development of the record.  While the appeal was in remand status, the RO issued a rating decision in October 2014 which granted service connection for TBI and scarring.  As the award of service connection constituted a full grant of the benefits sought on appeal, those issues will not be addressed by the Board.  


FINDINGS OF FACT

1.  For the period prior to May 9, 2014, anxiety disorder was manifested by occupational and social impairment with reduced reliability and productivity due to anxiety, poorly controlled anger, startle reaction, recurrent distressing thoughts and dreams, avoidance, vigilance, and decreased concentration.

2.  For the period from May 9, 2014, anxiety disorder is manifested by occupational and social impairment with deficiencies in most areas due to anxiety, poorly controlled anger, startle reaction, recurrent distressing thoughts and dreams, avoidance, vigilance, and decreased concentration.

3.  There is no competent evidence of a skull defect, to include indentation of the skull.


CONCLUSIONS OF LAW

1.  For the period prior to May 9, 2014, the criteria for an evaluation of 50 percent, but no higher, for anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2015).

2.  For the period from May 9, 2014, the criteria for an evaluation in excess of 70 percent for anxiety disorder have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2015).

2.  A skull defect, to include indentation of the skull, was not incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A letter dated in June 2009 discussed the evidence necessary to support the Veteran's claims for service connection.  The evidence of record was listed and the Veteran was informed of the allocation of responsibilities between himself and VA.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent letters advised the Veteran of the status of his claims.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

The Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection for anxiety disorder.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 90-91.

With respect to VA's duty to assist, service treatment records and VA and private treatment records have been obtained and associated with the record.  VA examinations have been conducted, and the Board finds that the examination reports are adequate, in that the examinations were conducted by clinicians who reviewed the record, interviewed the Veteran, and performed appropriate evaluations.  

The Board notes that service treatment records are apparently unavailable.  When service records are not available, there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  The analysis below has been undertaken with VA's heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Evaluation of Anxiety Disorder

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

The Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether additional staged ratings are appropriate, as discussed below.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9413, a 30 percent evaluation is appropriate where the evidence shows that anxiety disorder is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (i.e., forgetting names, directions, and recent events).

A 50 percent evaluation is warranted for anxiety disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score ranging from 61 to 70 is interpreted as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in October 2015, and therefore the claim is governed by DSM-V.

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time that some of the entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

A June 2007 Vet Center record indicates that the Veteran's appearance was neat, and that he was friendly and cooperative.  Intelligence was noted to be average.  Speech was appropriate.  The Veteran was oriented.  Memory function was normal.  Judgment was fair.  There was no evidence of thought disorder.  The Veteran reported that he experienced sleep disturbance.  He denied suicidal and homicidal thoughts.  The provider noted that the Veteran suffered from survivor's guilt, and was unable to remember specific details of the incident in Vietnam when his armored vehicle hit a mine.  

On VA examination in January 2008, the examiner noted that despite significant discussion and repeated efforts, there was no evidence of significant distressing or intrusive recollections of any traumatic events in Vietnam.  The Veteran reported having avoided discussions of Vietnam over the years.  He denied avoiding reminders of service, but noted that watching television such as the news got him wound up.  He described a variety of anxiety symptoms over the years, including excess worry, irritability, startle reaction, low stress tolerance, emotional lability, and restless and difficult sleep.  The examiner observed that there was no evidence of specific or generalized avoidance, noting that the Veteran reported having friends, maintaining interest in former activities, and denied significant anxiety when in public.  The Veteran denied difficulty with activities of daily living.  He denied any history of mental health treatment until he sought counseling at a Vet Center in the previous year.  On mental status examination, the Veteran's affect was somewhat constricted.  His mood was normothymic, and he stated that he thought recently started medications were helping.  His thought process was noted to be logical and organized with no evidence of thought disorder.  He denied hallucinations and delusions, and there was no evidence of either on examination.  He denied suicidal and homicidal ideation.  Cognition was grossly intact.  He denied difficulty with attention, concentration, memory, and learning.  The impression was anxiety disorder not otherwise specified (NOS).  The examiner assigned a GAF score of 65, and noted that the symptoms related to anxiety had caused little impairment in social or vocational functioning.  

A December 2008 VA outpatient mental health record indicates that the Veteran discontinued medications in March 2008 and had experienced more anger, irritability, and worry since then.  He also reported difficulty sleeping.  He was alert, well oriented, and well groomed.  His affect was mildly irritable, and his mood was dysphoric.  There were no psychotic symptoms.  Thought process was goal directed.  There was no suicidal or homicidal ideation.  

A February 2008 VA treatment record notes that the Veteran reported less anxiety and irritability on medication.  The provider noted that there were no psychotic symptoms.  There was no suicidal or homicidal ideation.  

A December 2008 memorandum from G.M., M.S. notes that the Veteran was referred to an employee assistance program (EAP) by his supervisor in November 2004, following an outburst of anger.  She provided counseling services for anxiety.

A December 2008 letter to the Veteran from S.L., Ph.D. notes that the Veteran received treatment from April 1996 to December 1996 focusing on improving the Veteran's interactions with his wife.  Dr. L. indicated that he became clear that the Veteran's anger was a major part of his difficulty, and that anger control improved as the result of therapy.  He stated his belief that an accurate diagnosis in 1996 would have included posttraumatic stress disorder (PTSD).  

A January 2009 report from the Springfield Vet Center indicates that the Veteran was first seen in October 2008.  This report by M.M., Ph.D. states that the Veteran's initial complaints were of poorly controlled anger, which had led to problems at work.  The Veteran also reported anxiety and confusion.  The author indicated that the Veteran demonstrated many signs of possible PTSD, sitting alone with his back to the wall, socializing with no one, and appearing very apprehensive and guarded.  She noted that following service, the Veteran struggled with employment, and retired early in 2007 because of increasing difficulty managing anxiety and anger at work.  She indicated that the Veteran had been married three times, and that he had received therapy for relationship issues.  She stated that the Veteran's symptoms included constant fear and anxiety, startle reaction, recurrent distressing thoughts, dreams about Vietnam, avoidance, distress in family relationships, few friends, irritability, decreased concentration, and a sense of a foreshortened future.  She provided diagnoses of PTSD and organic anxiety disorder.  She assigned a GAF score of 51.  

An additional VA examination was carried out in May 2009.  The examiner noted that the Veteran reported symptoms that were highly similar to those reported during the 2008 VA examination.  He reported no clear re-experiencing symptoms related to the war.  He reported some mild symptoms of avoidance including that of discussion of the war with others and avoidance of some Vietnam related material. The examiner indicated that the Veteran appeared to have most difficulty with symptoms of heightened irritability with anger outbursts, vigilance and checking of locks, and concern about his sleep.  He noted the Veteran's report of significant anxiety related to everyday things, as well as his description of being quite hard on himself, with limited frustration and stress tolerance.  The Veteran stated that he became highly anxious if things were not getting done.  He endorsed constant thoughts of Vietnam, but noted that he had no recollection of an incident in which his tank hit a mine.  He related that he spent a lot of time watching war-related news on television and reported significant distress related to this.  He reported that he drank heavily in Vietnam, and this continued until 1991.  He denied inappropriate behavior.  He described ongoing difficulty in his relationship with his wife secondary to his temper.  He indicated that he enjoyed his main hobby of scrapbooking, and that he went shipping and occasionally out to eat with his wife.  He related that he was the head custodian for a school for 22 years, and that he was written up on two occasions for yelling at coworkers.  He stated that he experienced anxiety throughout his career.  On mental status examination, the Veteran's mood was anxious and his affect was congruent and moderately constricted.  He denied suicidal and homicidal ideation.  There was no evidence of a formal thought disorder.  Thought process was logical and goal directed.  No perceptual disturbances were noted or reported.  Cognition appeared intact.  Insight and judgment were fair.  The impression was anxiety disorder NOS.  The examiner assigned a GAF score of 60.

An April 2009 VA treatment record indicates a history of anxiety disorder.  He reported that he remained active and attended weekly therapy.  

A July 2009 VA treatment record notes that the Veteran appeared to be making a good transition from his work as a custodian.  He reported that he remained active and that weekly therapy was helpful.  

In December 2009, Dr. M. reported that the Veteran's inability to organize caused a very scattered, disjointed, and hard to follow verbal presentation that reflected the Veteran's train of thought.  She noted that there were frequent mild social difficulties and difficulty with behavioral flexibility.  She provided diagnoses of PTSD and rule out organic anxiety disorder.  She assigned a GAF score of 51.

In January 2010, the Veteran was noted to be well oriented and groomed.  Speech was of normal rate and tone.  Affect was cordial and bright but often anxious.  The Veteran's mood was euthymic.  There were no psychotic symptoms.  Thoughts were goal directed.  There was no suicidal or homicidal ideation.  The provider assigned a GAF score of 50.  Similar findings were recorded in October 2010, and the provider assigned a GAF score of 57.

During his February 2010 hearing, the Veteran testified that he received treatment at a Vet Center and a VA medical facility.  He noted that his sleep was not good, and that he had nightmares.  He indicated that he had a few friends, and that he attended movies and concerts.  He noted that his habits regarding activities and entertainment had not changed.  He stated that he retired because his symptoms interfered with his work.  He indicated that his relationship with his wife was difficult.  

A March 2010 VA treatment record notes the Veteran's report of increased difficulty with sleeping.  He was alert and well oriented.  Speech was of normal rate and tone.  His affect was cordial and bright but often anxious.  His mood was euthymic.  There were no psychotic symptoms.  Thoughts were goal directed.  There was no suicidal or homicidal ideation.  The provider assigned a GAF score of 47.  

In April 2010, the Veteran reported that he felt more anxious and irritable.  He stated that he had more bad days than good.  He was noted to be alert and oriented.  Speech was of normal rate and tone.  His affect was cordial but anxious.  His mood was mildly dysphoric.  There were no psychotic symptoms and no suicidal or homicidal ideation.  Thoughts were goal directed.  Similar findings were recorded in July 2010, and a GAF score of 49 was assigned.  

In July 2010, the Veteran was alert and well oriented.  Affect was cordial but anxious.  Mood was euthymic.  There were no psychotic symptoms.  Thoughts were goal directed.  There was no suicidal or homicidal ideation.  The provider assigned a GAF score of 49.

In October 2010, the Veteran was alert and well oriented.  Affect was cordial but anxious.  Mood was euthymic.  There were no psychotic symptoms.  Thoughts were goal directed.  There was no suicidal or homicidal ideation.  The provider assigned a GAF score of 50.

In January 2011, the Veteran reported that he remained active with hobbies and that he walked daily.  He was alert and well oriented.  Affect was cordial but anxious.  Mood was euthymic.  There were no psychotic symptoms.  Thoughts were goal directed.  There was no suicidal or homicidal ideation.  The provider assigned a GAF score of 55.

In April 2011, the Veteran reported that he felt less anxious in Ativan.  He was pleasant and his speech was of regular rate and volume.  His thought process was goal directed.  The provider assigned a GAF score of 55.

In July 2011, the Veteran reported that he was doing well.  His mood was good and affect was euthymic.  He denied suicidal and homicidal ideation.  Thought process was goal directed.  The Veteran's GAF score was noted to be 62.

In October 2011 and January and May 2012, the Veteran's GAF score was recorded as 65.

In November 2012, the Veteran's speech was of normal rate and volume.  His affect was anxious, but he stated that he was able to cope with the assistance of medications.  His thought process was linear and goal oriented.  There was no active suicidal or homicidal ideation.  There was no formal thought disorder.  Judgment and insight were noted to be fair.  Impulse control was also fair.  Cognition was intact.  

In January 2013, the Veteran's speech was of normal rate and volume.  His affect was anxious, but he stated that he was able to cope with medications.  His thought process was linear and goal oriented.  There was no active suicidal or homicidal ideation.  There was no formal thought disorder.  Judgment and insight were noted to be fair.  Impulse control was also fair.  Cognition was intact.  The provider assigned a GAF score of 65.

In March 2013, the Veteran's speech was of normal rate and volume.  His affect was anxious, but he stated that he was able to cope with medications.  His thought process was linear and goal oriented.  There was no active suicidal or homicidal ideation.  There was no formal thought disorder.  Judgment and insight were noted to be fair.  Impulse control was also fair.  Cognition was intact.  The provider assigned a GAF score of 65.

In July 2013, the Veteran's speech was of normal rate and volume.  His affect was anxious, but he stated that he was able to cope with medications.  His thought process was linear and goal oriented.  There was no active suicidal or homicidal ideation.  There was no formal thought disorder.  Judgment and insight were noted to be fair.  Impulse control was also fair.  Cognition was intact.  The provider assigned a GAF score of 62.  Similar findings were recorded in October 2013 and January 2014.

On VA examination in May 2014, the diagnosis was other specified trauma and stressor related disorder; the examiner noted that this diagnosis would be classified as anxiety disorder NOS under the DSM-IV.  She indicated that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he argued with his family but that relationships had improved, which he attributed to counseling.  He indicated that he had two close friends, but described a reduction in other acquaintances.  He stated that his current activities included watching television, meeting friends for lunch once per month, and attending church.  He related his belief that psychotropic medications had led to clearer thinking, feeling more relaxed, and being less irritable and angry.  He noted that he had been working with a Vet Center counselor, and that he believed that anger management techniques had led to improvement in his family relationships.  He reported that his sleep was good on medication, but that he still woke up during the night and often felt tired during the day.  He indicated that he continued to have dreams about Vietnam, and that he avoided watching television that triggered such dreams, thoughts, or feelings.  He denied loss of interest in activities.  He described continued anger and irritability, hypervigilance, and startle response.  He reported increased fear and anxiety since his last evaluation.  He denied auditory and visual hallucinations.  The Veteran's wife noted that she had observed increased frustration that the Veteran directed towards himself, as well as reduced patience with others.  She also indicated that the Veteran's irritability and tendency to get into arguments had increased.  She stated that she had noticed increased difficulty coping and managing his emotions.  The examiner identified the following psychiatric symptoms attributable to the Veteran's anxiety disorder:  anxiety; chronic sleep impairment; impairment of memory; circumstantial, circumlocutory or stereotyped speech; difficulty in understanding complex commands; impaired abstract thinking; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; obsessional rituals that interfered with routine activities; and spatial disorientation.  Behaviorally, the examiner noted that the Veteran was physically restless and had some atypical motor movements.  He was alert and oriented.  When speaking, the Veteran evidenced slow latencies and word finding difficulties.  His thought process was difficult to follow at times, as he was often tangential, but could be redirected.  Affect was anxious.  The Veteran denied suicidal and homicidal ideation.  The examiner noted that the Geriatric Depression Scale was in the normal range and not suggestive of clinically significant symptoms of depression.  She stated that the Veteran's cognitive decline was more likely due to his TBI.  She concluded that psychiatric symptoms would affect work to a moderate degree, noting the Veteran's description of difficulty interacting with coworkers and supervisors due to anger, difficulty managing frustration, impatience, problems staying focused, difficulty adapting to change, chronic anxiety, and reduced stress tolerance.  She indicated that the DSM-5 no longer used GAF scores, but that the Veteran's current GAF was estimated to be 55 based on moderate impairment in occupational and social functioning as related to the service connected psychiatric disorder and not accounting for additional impairment related to declining cognitive functioning.  

A May 2014 progress note from Dr. M. indicates the Veteran's report of having difficulty driving, with dizziness and feeling "lost, sweaty and awful."  Dr. M. suggested the likelihood that the Veteran was having panic attacks.  

A June 2014 VA mental health progress note indicates that the Veteran was physically restless.  His speech was of normal rate, volume, and spontaneity.  Thought process was linear and goal directed.  There was no looseness of associations.  There were no auditory or visual hallucinations, and no delusions or paranoia.  The Veteran denied suicidal and homicidal  ideation.  Insight and judgment were noted to be fair.  The Veteran was alert and oriented.  He reported difficulty with memory.  Attention and concentration were noted to be significantly impaired.  The Veteran endorsed daily, manageable anxiety.  Affect was congruent.  The Veteran also endorsed high startle reflex, hyperarousal, and nightmares.  He noted that his energy level was normal.  He reported fair quality sleep of six to eight hours per night.  

Having carefully reviewed the evidence of record, the Board concludes that for the period prior to May 9, 2014, an evaluation of 50 percent is warranted.  The Board has also concluded that for the period from May 9, 2014, an evaluation in excess of 70 percent is not warranted.  The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Board acknowledges that evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

For the period prior to May 9, 2014, the Veteran's reported symptoms included anxiety, poorly controlled anger, startle reaction, recurrent distressing thoughts and dreams, avoidance, vigilance, and decreased concentration.  Anxiety and anger appear to have been the most prevalent characteristics of the Veteran's psychiatric disorder during this period.  However, while it is clear that the Veteran's anxiety disorder affected his functioning, the lay and medical evidence of record does not demonstrate occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood; nor does it support a finding of total occupational and social impairment.  The evidence does not demonstrate obsessional rituals interfering with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of hygiene; or inability to establish and maintain effective relationships.  Rather, the Veteran was consistently noted to be oriented, and he denied difficulty with activities of daily living.  He reported that he had friends, and that he remained interested in previous activities.  There is no evidence of thought disorder during this period, and no suicidal or homicidal ideation.  Thus, it cannot be said that the evidence as a whole reflects occupational and social impairment of the severity contemplated by the criteria for a 70 percent evaluation.  In essence, the evidence pertaining to this period reflects symptoms that are best contemplated by the criteria for a 50 percent evaluation in that the Veteran experienced occupational and social impairment with reduced reliability and productivity due to his anxiety disorder.  

For the period from May 9, 2014, the Veteran's reported symptoms include anxiety, anger, irritability, hypervigilance, and startle response.  He endorsed increased fear and anxiety since his last evaluation, and his wife related that he had less patience with himself and others.  The May 2014 VA examiner identified symptoms to include difficulty in understanding complex commands, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, obsessional rituals that interfered with routine activities, and spatial disorientation.  However, the evidence does not reflect total occupational and social impairment that would warrant a 100 percent evaluation for anxiety disorder.  In that regard, there is no indication that the Veteran experienced persistent delusions or hallucinations, exhibited grossly inappropriate behavior, was in persistent danger of hurting himself or others, or that he had an inability to perform activities of daily living.  Rather, examination specified that the Veteran denied suicidal and homicidal ideation, and that he experienced no thought disorder.  He has been found to be consistently oriented, and does not exhibit memory loss to the severity contemplated by the criteria for a 100 percent evaluation.  Thus, it cannot be said that the evidence as a whole reflects occupational and social impairment of the severity contemplated by the criteria for a 100 percent evaluation.  In essence, the evidence pertaining to this period reflects symptoms that are best contemplated by the criteria for a 70 percent evaluation in that the Veteran experienced no more than occupational and social impairment with deficiencies in most areas.  

While the Board accepts that the Veteran's psychiatric disorder affects his functioning, the lay and medical evidence of record does not demonstrate occupational and social impairment that meets the criteria for evaluations in excess of those discussed herein.  As such, the Board concludes that a 50 percent evaluation for the Veteran's anxiety disorder for the period prior to May 9, 2014 and of 70 percent from that date are appropriate.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

      Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected anxiety disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's anxiety disorder with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In short, the Veteran's entire disability picture has been considered, and his symptoms are contemplated by the schedule.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran is assigned a 10 percent evaluation for traumatic brain injury, a 10 percent evaluation for tinnitus, and noncompensable evaluations for hearing loss and scarring.  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected anxiety disorder results in further disability when viewed in combination with these other service-connected disabilities.  

In short, there is nothing in the record to indicate that the Veteran's diabetes and peripheral neuropathy of the lower extremities cause impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Service Connection for Indentation of the Skull as a Residual of TBI

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

A December 2008 VA treatment record notes that the Veteran was referred by his Vet Center counselor for a head injury work up.  The provider noted that a December 2007 MRI showed nonspecific scattered T2 prolongation in the right coronal radiate which might represent chronic ischemic small vessel changes.  She indicated that there were no focal signs with respect to the central nervous system, and that gross motor testing was intact.  

An April 2014 CT scan report indicates that the visualized orbits were preserved and that the osseous calvarium was intact.  The impression was no acute mass or mass effect.  

On VA examination in June 2014, the examiner noted that examination revealed no skull defect.  She pointed out that CT revealed no mass or mass effect.  In September 2014, the examiner reiterated that there was no skull defect.

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed skull defect.  In this regard, there is no indication of a current disability characterized by a skull defect. The medical evidence associated with the record does not disclose a diagnosis of any such defect.  Although the Veteran has been advised of the evidence necessary to support this claim, he has neither identified nor produced evidence showing a skull defect.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

To the extent that the Veteran asserts that he has a skull defect as the result of an in-service TBI, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to diagnosis because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

On the other hand, the VA clinician who examined the Veteran concluded that there was no skull defect.  In assigning high probative value to this opinion, the Board notes that the examiner reviewed the record, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the examiner's finding of no skull defect to be of greater probative value than the Veteran's assertions to the contrary.

Because no skull defect has been diagnosed, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection; therefore, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

For the period prior to May 9, 2014, an evaluation of 50 percent for anxiety disorder is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

For the period from May 9, 2014, an evaluation in excess of 70 percent for anxiety disorder is denied.

Entitlement to service connection for a skull defect, claimed as indentation of the skull, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


